DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-4, and 7-16 are pending in this Office Action.
Claims 1-2, 7-8, 11, and 12 are amended.
Claims 5-6 are cancelled.
Claims 15-16 are new.
Claims  1-4, and 7-16 are rejected. This rejection is FINAL.

Previous Objections/Rejections Withdrawn
The objections to the claims are withdrawn based on applicant’s amendment.
The 35 U.S.C. 112 rejection is withdrawn based on applicant’s amendment/arguments.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/08/2022 and 04/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments filed in the amendment filed 01/11/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 9-11, 13-14, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Secer (U.S. Patent No. 7,209,968) [Applicant’s IDS], hereinafter “Secer” in view of Gudipalley et al. (U.S. Publication No. 2007/0140133), hereinafter “Gudipalley”.
As per claim 1, Secer discloses a method for monitoring a global failure in a gateway cluster (Secer: col. 10, lines 35-42 and fig. 3, step 301; the health of the distributed gateways is monitored…a gateway failure, such as a software and/or hardware failure, is detected. In certain implementations, the gateway monitoring system detects such a gateway failure), comprising: 
setting, in response to receiving a network probe setting instruction, a network probe in a target monitoring scenario, the network probe comprising a sending end probe and a receiving end probe (Secer: col. 12, lines 1-3; the polling instructions to be executed by such gateway monitoring systems 401 and 402 may be communicated thereto from central MS 202. Each of the gateway monitoring systems 401 and 402 comprising a sending end probe and a receiving end probe. For further clarification, see Remarks section – response to argument 2 and also Gudipalley reference); 
collecting a response data packet sent by the sending end probe to the receiving end probe via a target gateway in a target gateway cluster, the target gateway cluster being determined based on the target monitoring scenario (Secer: fig. 2 and col. 8, lines 43-67 and col. 9, lines 1-26; the gateways report to a central management system…col. 9, lines 17-18; data collected by the distributed gateways may be communicated to central MS 202…col. 10, lines 64-67 and col. 11, lines 1-2; monitoring of gateway health is achieved (at least in part) by polling the distributed gateways. For instance, in one embodiment, a gateway monitoring system may be implemented to periodically poll the distributed gateways for information about their operation…col. 11, lines 52-56; gateway monitoring systems 401 and 402 may each comprise a processor-based device operable to execute polling instructions to monitor the operation of their assigned gateways (e.g., to monitor each gateway's software and hardware to detect failures thereof)); and 
analyzing the response data packet based on a preset monitoring index, to determine whether a global failure occurs in the target gateway cluster (Secer: col. 13, lines 12-36; failure of a gateway process may be efficiently detected in a number of ways. For example, if the gateway process is not communicating information to the MS (as expected) may be an indication of a failure of the gateway process. Alternatively, the central MS may detect a network failure in one of the communication links between it and a gateway. As a further example, the gateway box may communicate an unsolicited message, such as a trap, that indicates the loss (or failure) of the gateway process or some portion of the gateway hardware. Furthermore, according to certain embodiments of the present invention, monitoring systems 401 and 402 may periodically poll the gateway processes (e.g., poll once every "t" minutes). The efficiency of monitoring for gateway failure generally increases with a sufficiently small polling interval "t," which minimizes the overall recovery time. According to various embodiments, such polling may occur not only according to a predetermined polling interval, but may also be triggered upon the occurrence of an event. For instance, if the MS does not receive an expected message from a gateway process, then, responsive to the expected message not being received, the gateway's monitoring system may trigger a poll of such gateway process to ensure that such gateway process is operational), 
Secer teaches operation of a plurality of distributed gateways (target gateway cluster) that are each responsible for managing one or more network elements is monitored. Through such monitoring, failure of one of the distributed gateways may be efficiently detected, and responsive to detection of a failed gateway, management of the network element(s) for which such failed gateway had management responsibility may be efficiently recovered by allocating responsibility of management activities for which a detected failed gateway had responsibility to one or more available gateways (Secer: Abstract). However Secer does not explicitly mention virtual gateway; the word “probe”; and  the preset monitoring index including at least one of: a packet loss rate, a delay, a response time, or an interruption rate.
However Gudipalley teaches:
virtual gateway (Gudipalley: paragraphs 0005-0006, and 0037; a VPN uses "virtual" connections routed through a public network from an enterprise's private network to a remote site or user…customers have networks comprising one or more virtual routing and forwarding networks (VRFs) (virtual routing and forwarding, a part of memory carved out of a router to support the routing tables associated with a VPN)…First PE router 215 is peered to a virtual router redundancy);
probe (Gudipalley: paragraphs 0026, 0029, and 0052; outage detection and notification is dependent on data collection from the network measurement probes); and
the preset monitoring index including at least one of: a packet loss rate, a delay, a response time, or an interruption rate (Gudipalley: paragraphs 0026, 0043-0044, and 0052; performance management processor 125 collects network performance measurement data from network devices such as routers, switches and the interfaces on these devices…The collected network performance measurement data may comprise, but is not limited to, delay round trip, delay one way, jitter round trip, jitter one way, packet loss round trip, packet loss one way, and packets out of sequence…performance processor 105 (embedded in shadow router 210) can probe the service provider network even into the CVPNs…measure network performance (delay round trip, delay one way, jitter round trip, jitter one way, packet loss round trip, packet loss one way, packets out of sequence) across any layer 2 access method (e.g. Frame Relay, Ethernet, ATM)). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gudipalley with the teachings as in Secer. The motivation for doing so would have been for providing outage notification, for example, to support service level agreements for networks that include virtual private networks (Gudipalley: paragraph 0008).
As per claim 3, the modified Secer teaches the method according to claim 1, wherein the global failure comprises at least one of: a constant network failure, a network probabilistic failure, an increase in network packet loss rate, an increase in network communication delay, or a network long connection interruption (Secer: col. 13, lines 12-36; failure of a gateway process may be efficiently detected in a number of ways…the central MS may detect a network failure in one of the communication links between it and a gateway. As a further example, the gateway box may communicate an unsolicited message, such as a trap, that indicates the loss (or failure) of the gateway process or some portion of the gateway hardware). 
As per claim 4, the modified Secer teaches the method according to claim 1, further comprising: sending global failure information of the target virtual gateway cluster to an alarm device using an internal network of the target virtual gateway cluster and an external network of the target virtual network cluster, in response to determining that the global failure occurs in the target virtual gateway cluster (Secer: col. 2, line 67 and col. 3, lines 1-12 and fig. 2, step 203; upon a fault message being received for a particular network element, the gateway process may generate an alert to a network administrator to notify the network administrator of such fault condition. As a further example, once a gateway receives the variable values from the network element(s) in response to a poll, the gateway may then process such variable values to monitor the operation of the network element(s). For instance, if a gateway polls a network element for a response and fails to receive such a response, the gateway may provide an alert to the network administrator (e.g., by presenting an alert message to a computer workstation) notifying the network administrator of a problem with the network element). 
With respect to claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Secer also teaches an electronic device, comprising: one or more processors (Secer: col. 11, lines 6-8; the gateway hardware (e.g., the processor-based device on which the gateway process is implemented)); and a storage apparatus, storing one or more computer-executable instructions thereon; and wherein the one or more computer-executable instructions, when executed by the one or more processors, cause the one or more processors to perform operations (Secer: col. 11, lines 56-58; Gateway monitoring systems 401 and 402 may further comprise memory to which such polling instructions are stored).
Regarding claims 9-10, they are substantially similar to claims 3-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Secer also teaches a non-transitory computer readable medium, storing computer-executable instructions thereon, wherein the computer-executable instructions, when executed by a processor, cause the processor to perform operations (Secer: col. 11, lines 56-64; Gateway monitoring systems 401 and 402 may further comprise memory to which such polling instructions are stored. The term "memory" is used broadly herein, and is intended to encompass any suitable data storage device now known or later discovered, including as examples random access memory (RAM), disk drives, floppy disks, optical discs (e.g., Compact Discs (CDs) and Digital Versatile Discs (DVDs)), and other data storage devices). 
Regarding claims 13-14, they are substantially similar to claims 3-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
As per claim 15, the modified Secer teaches the method according to claim 1, wherein the global failure includes failures in plurality of target virtual gateways in the target virtual gateway cluster (Secer: col. 10, lines 13-27 and col. 11, lines 1-36; the system detects failure in gateways and reports the health of multiple gateways…col. 6, lines 29-63 and fig. 1; management system (MS) 10 may be implemented in a first geographical location ("Location 1"), and MS 20 may be implemented in a second geographical location ("Location 2")…MS 20 includes multiple gateway processes 102 and 103, which may each be implemented to manage network elements within geographic Location 2 that communicate via different communication protocols).
As per claim 16, the modified Secer teaches the method according to claim 1, wherein the global failure includes failures in all target virtual gateways in the target virtual gateway cluster (Secer: col. 6, lines 29-63 and fig. 1; management system (MS) 10 may be implemented in a first geographical location ("Location 1"), and MS 20 may be implemented in a second geographical location ("Location 2")…MS 20 includes multiple gateway processes 102 and 103, which may each be implemented to manage network elements within geographic Location 2 that communicate via different communication protocols… col. 10, lines 13-27 and col. 11, lines 1-36; the system detects failure in gateways and reports the health of multiple gateways).

Claims 2, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Secer (U.S. Patent No. 7,209,968) [Applicant’s IDS], hereinafter “Secer”, in view of Gudipalley et al. (U.S. Publication No. 2007/0140133), hereinafter “Gudipalley”, and further in view of Pruthi et al. (U.S. Publication No. 2002/0105911), hereinafter “Pruthi”.
As per claim 2, the modified Secer teaches the method according to claim 1. 
However the modified does not explicitly mention extracting monitoring data corresponding to the preset monitoring index in the response data packet based on the preset monitoring index; and analyzing the monitoring data to determine whether the global failure occurs in the target virtual gateway cluster. 
However teaches:
extracting monitoring data corresponding to the preset monitoring index in the response data packet based on the preset monitoring index (Pruthi: paragraph 0016; monitoring data on a first communication line. Data is received from the first communication line and a plurality of packets are extracted from the data. Statistics are then recursively generated, the statistics corresponding to the plurality of packets…claim 1; associating a respective index with each of the selected packets; converting each of the selected packets into a respective record including its respective index); and 
analyzing the monitoring data to determine whether the global failure occurs in the target virtual gateway cluster (Pruthi: paragraph 0140; Appropriate subroutines in the network monitor then analyze the particular application traffic and extract or estimate “model parameters”. Using the mathematical model, and estimates of the parameters, as well as parameters of quality of service (such as packet loss rates, network delays, frame rates, etc.)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pruthi with the teachings as in the modified Secer. The motivation for doing so would have for monitoring data on a first communication line. Data is received from the first communication line and a plurality of packets are extracted from the data. Statistics are then recursively generated, the statistics corresponding to the plurality of packets (Pruthi: Abstract).
Regarding claims 8 and 12, they are substantially similar to claim 2, and are rejected in the same manner, the same arts and reasoning applying. 

REMARKS
	Applicant submitted arguments to overturn the rejection on 01/11/2022. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1:  Applicant argues that the Secer reference does not disclose “setting  a network probe in a target monitoring scenario” as recited in claim 1. See Remarks – page 7. 
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. At Remarks, page 7, Applicant admits that the Secer reference discloses receiving polling instructions. Applicant does not explain why this does not teach the "setting" limitation, as setting a polling length controls how often the performance of a device is polled, which is "setting a network probe in a target monitoring scenario". Therefore, the modified Secer does teach the argued limitation and as such meets the scope of the claimed subject matter.
Argument 2:  Applicant argues that the Secer reference does not disclose that each gateway comprises a sending end probe and a receiving end probe. See Remarks – pages 7-8.
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Examiner disagrees. The gateways poll devices for performance which is a sending (the device reporting) and receiving end (the gateway receiving) probe, and then reports the data to a central management service, which is "collecting a response data packet...via a target virtual gateway". Therefore, the modified Secer does teach the argued limitation and as such meets the scope of the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449